DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sagasaki (US 20220011754 A1) in view of Shimamura (US 20190101881 A1)
	Regarding claim 1, Sagasaki teaches A robot controller, comprising: (Fig. 1 robot controller 50X)
a motion command interpretation unit that interprets a motion command program describing a taught motion and a taught position of a robot and generates a motion command; ([0085] When the numerical control device 1X issues a command of robot joint interpolation to move the position of the robot hand 61 of the robot 60 from a start point PA to an end point PB, the robot controller 50X extracts a shaft to be moved by the longest movement distance from the start point PA to the end point PB among the shafts of the robot 60, and controls the robot 60 so that the movement time of the extracted shaft will be shortest. [0095] A third command system of robot joint interpolation commands is a taught position command system. In the description below, the taught position command system of robot joint interpolation commands will be referred to as a taught position command system TM1.)
a motion command execution unit that executes the motion command; ([0139] The robot controller 50X controls the robot 60 in accordance with the robot program received from the program converting unit 414 (step S6).)
a parallel call command detection unit that pre-reads the motion command program ([0095] The taught position command system TM1 of robot joint interpolation commands is a command system for controlling the position of the robot 60 to be a position taught in advance. [0096] In the taught position command system TM1, a command of robot joint interpolation is issued in a format of “G200 P_ R_”. P_ in the taught position command system TM1 is a taught position, which indicates a position to which the robot 60 is to be moved)
Sagasaki does not expressly disclose but Shimamura discloses and detects a line where a parallel call command is taught; and ([0060] The “application program” is described with one or more commands. [0241] The control device according to the embodiment can execute one or more application programs in parallel in addition to the sequence program including the sequence instruction and the motion instruction.)
a parallel call command execution unit that calls and executes a program designated by a parallel call command at a designated timing.  ([0053] when multiple application programs are executed in parallel in addition to the sequence program in a single control device, the execution timing, etc. of the multiple application programs can be easily controlled.)
In this way, the system of Shimamura includes a control device for controlling a control object. Like Sagasaki, Shimamura is concerned with NC programs.
Therefore, from these teachings of Sagasaki and Shimamura, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Shimamura to the system of Sagasaki since doing so would enhance the system by providing a configuration that is capable of easily controlling the execution timing of multiple application programs, etc. when multiple application programs are simultaneously executed in addition to a sequence program in a single control device.
Regarding claim 2, Sagasaki does not expressly disclose but Shimamura discloses The robot controller according to claim 1, wherein 
the parallel call command execution unit designates a line number forward or backward, in the motion command program, from the line where the parallel call command is taught, and executes the parallel call command in parallel with executing the motion command when execution of the motion command reaches the line number forward or backward.  ([0190] Referring to FIG. 10, as a typical operation example, the robot 520 picks up a work W that is conveyed by the conveyer 544, and arranges the work W inside the NC machining tool 530. The NC machining tool 530 performs machining of the work W. Then, the robot 520 takes out the work W from the inside of the NC machining tool 530 and arranges the work W on the receiving position for the next process.)
In this way, the system of Shimamura includes a control device for controlling a control object. Like Sagasaki, Shimamura is concerned with NC programs.
Therefore, from these teachings of Sagasaki and Shimamura, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Shimamura to the system of Sagasaki since doing so would enhance the system by providing a configuration that is capable of easily controlling the execution timing of multiple application programs, etc. when multiple application programs are simultaneously executed in addition to a sequence program in a single control device.
Regarding claim 3, Sagasaki does not expressly disclose but Shimamura discloses The robot controller according to claim 1, wherein 
the parallel call command execution unit executes the parallel call command in parallel with an execution of the19P00609US0 (FANF-881US)28 motion command at a timing designated by a position and/or time of a manipulator included in the robot, using a taught position in the motion command at the line where the parallel call command is taught in the motion command program, as a reference. ([0191] FIG. 10 illustrates an operation example immediately before the completion of the machining of the work W in the NC machining tool 530. Assuming that the machining of the work W by the NC machining tool 530 completes at time t2, the robot 520 takes out the work W, machining to which has completed, at time t2. Thus, the robot 520 starts operating at time t1 so as to arrive at the work releasing position of the NC machining tool 530 at time t2. Then, the robot 520 takes out the work W at time t2, and starts moving for the next process at time t3. The NC machining tool 530 starts moving to the pickup position for receiving a new work W immediately after the work W is taken out by the robot 520.)
In this way, the system of Shimamura includes a control device for controlling a control object. Like Sagasaki, Shimamura is concerned with NC programs.
Therefore, from these teachings of Sagasaki and Shimamura, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Shimamura to the system of Sagasaki since doing so would enhance the system by providing a configuration that is capable of easily controlling the execution timing of multiple application programs, etc. when multiple application programs are simultaneously executed in addition to a sequence program in a single control device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                                                                                                                                                                                                                /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664